Land, J.
This suit was instituted on the bond of the State Treasurer, for the recovery of damages for the alleged non-performance of his official duties.
The principal in the bond,, R. A. Hunter, aud only one of his sureties,JThomas 0. Moore, were cited in the action.
They filed an exception to the plaintiff’s petition, which was sustained,Sand the suit dismissed.
The plaintiffs took a devolutive appeal in open court, but gave an appeal bond only in favor of .R. A. Hunter’.
In this court the appellees, R. A. Hunter and Thomas O. Moore, have filed a motion to dismiss the appeal on the ground that the appeal bond is defective, for the reason that it was not given in favor of all the parties interested in maintaining the judgment appealed from; this ground of objection appears to be fatal to the appeal. Cox v. Rees, 16 L. 109. Garcia v. His Creditors, 3 R. 436. Duggan v. De Lizardi, 5 R. 224. Bludworth v. Hunter, 9 R. 256. Oliver v. Williams, 12 R. 180. Cummings v. Erwin, 14 An. 315.
It is, therefore ordered, adjudged aud decreed, that the appeal taken in this case be dismissed at the costs of the appellants.